 1
 2
                                                                     8/7/2019
 3
                                                                      CW
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   GRACE LECHUGA PANIAGUA,                    )   Case No.: 2:17-cv-07209-SK
                                                )
12                Plaintiff,                    )   ORDER AWARDING EQUAL
                                                )   ACCESS TO JUSTICE ACT
13         vs.                                  )   ATTORNEY FEES AND EXPENSES
                                                )   PURSUANT TO 28 U.S.C. § 2412(d)
14   ANDREW SAUL,                               )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,           )   U.S.C. § 1920
15                                              )
                  Defendant                     )
16                                              )
                                                )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that fees and expenses in the amount of $4,479.76 as
21   authorized by 28 U.S.C. § 2412, and no costs under 28 U.S.C. § 1920, be awarded
22   subject to the terms of the Stipulation.
23   DATE: August 7, 2019
24                             ___________________________________
                               STEVE KIM
25                             UNITED STATES MAGISTRATE JUDGE
26

                                                -1-
